DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-16, 19, and 20 are rejected are under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20180222075 to Julian et al. in view of US Patent Application Publication No. 2014006214 to Flanigan.
In re claim 1, Julian teaches a food cutter assembly comprising: 
a spindle body (106) defining an interior passage (108) for receiving a cut food product, the interior passage extending along a rotational axis of the spindle body; 
a cutting tool (132) connected to an end of the spindle body for cutting the food product, the interior passage positioned adjacent the cutting tool to receive the cut food product from the cutting tool, housing (104) for rotationally mounting the spindle body, and a drive system (146,148,158) coupled to the housing.
Regarding claims 1 and 14, Julian teaches a drive system, but does not teach a magnet coupled to the spindle body; and a drive system is coupled to the housing remote from the magnet, the drive system configured to rotate the magnet about the rotational axis without physical contact with the magnet or the spindle body (claim 1), a pulley mount coupled to the housing remote from the magnet, the pulley mount including at least one magnet magnetically coupled with the magnet fixedly connected to the spindle body, the pulley mount configured to rotate the magnet about the rotational axis without physical contact with the magnet or the spindle body (claim 14).
.
Regarding claims 1 and 14, Flanigan teaches a magnetic drive coupling apparatus. A magnet (52) is coupled to a spindle body (45) and a drive system (25,30) is coupled to the housing remote from the magnet, the drive system configured to rotate the magnet (52) about the rotational axis without physical contact with the magnet or the spindle body (Para 0016) and a pulley mount (30) coupled to the housing remote from the magnet (52), the pulley mount including at least one magnet (51) magnetically coupled with the magnet fixedly connected to the spindle body, the pulley mount configured to rotate the magnet about the rotational axis without physical contact with the magnet or the spindle body (Para 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to drive the spindle device of Julian with a drive system having a magnet arrangement as taught by Flanigan to reduce cost and field complaints (Para 0003) due to the hermetically sealed drive. 
In re claims 2 and 15, modified Julian teaches wherein the drive system includes a pulley mount (30, 35 Flanigan), the pulley mount comprising: a pulley (30, Flanigan) having one or more magnets (51, Flanigan) mounted to an interior surface of the pulley and having an exterior surface configured to be driven by a belt (Para 0015, Flanigan); and 
a stationary shaft (45, Flanigan) coupled to the housing, the stationary shaft having a structural portion positioned between the magnet (52, Flanigan) coupled to the spindle body and the one or more magnets (51, Flanigan) mounted to the interior surface of the pulley, the one or more magnets configured to be rotated about the stationary shaft when the pulley is driven by the belt.
In re claim 3, modified Julian teaches wherein the stationary shaft (45, Flanigan) includes a first flange and a second flange (see Annotated Figure 1, below on Page 4), and wherein the one or more magnets are disposed between the first flange and the second flange during rotation about the stationary shaft.
In re claim 6, Julian teaches further comprising a first thrust disc (112) fixedly connected to the spindle body.
In re claim 7, further comprising a second thrust disc (120, Julian) fixedly connected to the spindle body.
In re claim 9, Julian teaches further comprising a plurality of magnets (52, Julian) coupled to the spindle body (45, Julian) and extending radially from the rotational axis of the spindle body.
In re claim 11, Julian teaches wherein the housing includes a first radial bearing (134, Julian) to be positioned proximate to the first thrust disc (112, Julian) and a second radial bearing (136, Julian) to be positioned proximate to the second thrust disc (120, Julian) when the spindle body is rotationally mounted to the housing.
In re claim 12, Julian teaches wherein the spindle body and the housing define first fluid passages (138, Julian) extending from a first port in the housing through the first radial bearing (134, Julian) to the spindle body, and second fluid passages (142, Julian) extending from a second port in the housing through the second radial bearing (136, Julian) to the spindle body.
In re claim 13, wherein the cutting tool (132, Julian) comprises a helical knife.

In re claim 14, Julian teaches a food cutter assembly comprising: 
a spindle body (106) defining an interior passage (108) for receiving a cut food product, the interior passage extending along a rotational axis of the spindle body; 
a first thrust disc (112) fixedly connected to the spindle body; 
a second thrust disc (120) fixedly connected to the spindle body; 
a cutting tool (132) connected to an end of the spindle body for cutting the food product, the interior passage positioned adjacent the cutting tool to receive the cut food product from the cutting tool; 
a magnet fixedly connected to the spindle body between the first thrust disc and the second thrust disc;
 a housing (104) for rotationally mounting the spindle body, the housing including a first radial bearing (134) to be positioned proximate to the first thrust disc and a second radial bearing (136) to be positioned proximate to the second thrust disc when the spindle body is rotationally mounted to the housing, wherein the spindle body and the housing define first fluid passages (138) extending from a first port in the housing through the first radial bearing (134) to the spindle body, and second fluid passages (138) extending from a second port in the housing through the second radial bearing to the spindle body; and 
a pulley mount (146) coupled to the housing.
Regarding claims 8 and 14, modified Julian teaches a magnet fixedly connected to the spindle body, but does not teach the magnet is between the first and second thrust disc.
The thrust disc of Julian reduce or eliminate the contact between the spindle body and housing (104) and the relationship between the bearings and thrust disc improve balance and allow the spindle to smoothly rotate when the sprocket is driven by the belt (Para 0016). Based on these advantages, it would have been obvious to one having ordinary skill in the art to provide the magnet of Julian in a location spaced from the spindle and fixedly mounted to the pulley as taught by Flanigan providing a hermetic sealed drive which reduces cost (Para 0003). It would have been obvious to try various placements of the magnet before arriving at a desired placement. It would have been obvious for the reasons set forth below:
One having ordinary skill in the art would have recognized the need to solve oil leaking into the drive from the fluid passages in Julian. One would have looked to Flanigan which teaches creating a hermetic sealed drive via use of a magnetic drive. Based on the teachings of Julian placement of the bearings and thrust disc are advantageous for balancing the spindle for smooth rotation. One would have been prompted to try placing the magnets on an outer and inner side of thrust disc to maintain the desired balance of the spindle drive.  
One having ordinary skill in the art would have recognized there are only a finite number of places the magnets could be placed in Julian based on the teachings of Flanigan. One having ordinary skill in the art would recognize the advantages taught by Julian with respect to the placement of the bearings and the thrust drive, which is to maintain balance of the spindle. It would have been obvious to try placing the magnets both on the outside and inside of the thrust disc before arriving at the desired preference of inside the thrust disc in order to maintain balance of the spindle for achieving smooth rotation.
One having ordinary skill in the art would have pursued the known protentional solutions of creating a hermetic seal via a magnetic drive with a reasonable amount of expectation of success. Based on the teachings of Julian it is known in the art to Julian to arrange the bearings and thrust disc relative to one another for balancing the spindle for smooth rotation. One would have been prompted to try placing the magnets on an outer and inner side of thrust disc to maintain the desired balance of the spindle drive, while also achieving a hermetic sealed drive.
One having ordinary skill in the art would have looked to modify the drive of Julian based on the teachings of Flanigan while maintaining proper spindle balance. In order to attain this, it would have been obvious to one to try various placements of the magnets, such that the balance of the spindle would not be compromised. One would have been prompted to try positioning the magnets to both the outer and inside of the thrust bearings before arriving at a preferred placement of the magnets.

    PNG
    media_image1.png
    554
    658
    media_image1.png
    Greyscale

In re claim 16, modified Julian teaches wherein the at least one magnet (52, Flanigan) is separated from the structural portion of the stationary shaft (45, Flaniga) by a gap (see Annotated Figure 1, above) to prevent contact between the at least one magnet and the stationary shaft.
In re claim 19, modified Julian teaches wherein the pulley mount (146, Julian) includes a first bearing (134, Julian) abutting the first flange and a second bearing abutting the second flange, and wherein the interior surface of the pulley contacts the first bearing and the second bearing for rotation about the stationary shaft.

    PNG
    media_image2.png
    6
    10
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    642
    854
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    6
    10
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    6
    10
    media_image2.png
    Greyscale


In re claim 20, Julian wherein the exterior surface of the pulley (148, Julian) includes a sprocket (146, Julian).

Claims 4, 5, 17, and 18 are rejected are under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20180222075 to Julian et al. in view of US Patent Application Publication No. 2014006214 to Flanigan, and in further view of JP206023722 to Kikita et al.
In re claim 4, modified Julian teaches a pulley mount, but does not teach the pulley mount  includes at least one bearing positioned between the stationary shaft and the interior surface of the pulley, and wherein the interior surface of the pulley contacts the at least one bearing for rotation about the stationary shaft (claims 4 and 17), and the pully mount includes a first bearing abutting the first flange and a second bearing abutting the second flange, and wherein the interior surface of the pulley contacts the first bearing and the second bearing for rotation about the stationary shaft (claims 5 and 18).
Hikita teaches a pulley mount (10) includes at least one bearing (30) positioned between the stationary shaft (20) and the interior surface of the pulley, and wherein the interior surface of the pulley (70) contacts the at least one bearing (30) for rotation about the stationary shaft (claim 4), and the pulley mount (70) includes a first bearing (30, upper) abutting the first flange (see Annotated Figure 3, below) and a second bearing (30, lower) abutting the second flange, and wherein the interior surface of the pulley contacts the first bearing and the second bearing for rotation about the stationary shaft (Fig. 1).

    PNG
    media_image4.png
    473
    491
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide modified Julian with a bearing between the stationary shaft and the pulley as taught by Hikita to aid in maintaining smooth rotation of the shaft (Pg. 3, lines 9-12).

Claim 10 is rejected are under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20180222075 to Julian et al. in view of US Patent Application Publication No. 2014006214 to Flanigan, and in further view of US Patent Application Publication No. 2011023145 to Langreck.
In re claim 10, modified Julian teaches a drive system including magnets; but does not teach the drive system includes a stator with a variable frequency drive operably coupled to the stator to control a rate of rotation of the spindle body about the rotational axis.
Langreck provides a teaching of using a rotor and stator arrangement in which the current is the stator is provided by a drive. The drive is controlled by a variable frequency drive (Para 0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide modified Julian with a rotor and stator arrangement with a variable frequency drive (to provide rotation to the rotor) which are advantageous for energy savings, adjustable speed, and smooth motion. 
Note, in this instance, the rotor has been interpreted as the spindle and magnet arrangement (of Flanigan). One having ordinary skill in the art would posse the knowledge to provide modified Julian with a rotor and stator arrangement for the reasons set forth above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724